Citation Nr: 1445726	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for headaches, to include as secondary to degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney 


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from December 1954 to October 1958.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In February 2014, the Board remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2014 remand directed that the Veteran undergo a VA examination and obtain an opinion as to whether his degenerative joint disease of the cervical spine is related to service, and whether his headaches are related to service, or whether they are caused or aggravated by the degenerative joint disease of the cervical spine.  

The Veteran underwent a VA examination in May 2014.  The examiner found that it is not at least as likely as not that the Veteran's headaches and degenerative joint disease are related to service, because of the lack of documented symptoms during service.  

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  The opinion submitted by the May 2014 examiner is vague and does not address with sufficient clarity the question of whether the Veteran has degenerative joint disease of the cervical spine and headaches which first manifested during service.  It also does not address the question of whether the Veteran's headaches were caused or aggravated by degenerative disc disease of the cervical spine.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA opinion must be obtained.  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA medical facilities in Amarillo, Texas; Dallas, Texas; and Clovis, New Mexico, since February 2014.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain a VA medical opinion from an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is not required to personally evaluate the Veteran unless he or she deems it necessary.    

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's degenerative joint disease of the cervical spine is related to his active service.  The examiner must note and discuss the Veteran's assertion that his degenerative joint disease of the cervical spine stems from an in-service motor vehicle accident during which the Veteran sustained injuries to his head.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's headaches are related to service, or, alternatively, were caused or aggravated by the degenerative joint disease of the cervical spine.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The opinions must include a complete rationale.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  







The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



